Order entered January 13, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01107-CR

                              JAMES PHYTHIAN, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F11-47313-T

                                          ORDER
      The Court REINSTATES the appeal.

      On December 18, 2013, we ordered the trial court to make findings regarding why the

clerk’s record had not been filed.    On January 6, 2014, we received the clerk’s record.

Therefore, we VACATE the December 18, 2013 order requiring findings.

      The appellant’s brief received on January 10, 2014 is considered properly filed.


                                                    /s/   DAVID EVANS
                                                          JUSTICE